Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1)	Claims 1-6 are objected to because of the following informalities:
	In claim 1 lines 11-12, "each wing portion ... extend" should be --each wing portion extends--.
 	 Appropriate correction is required.
2)	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3)	Claims 1-3 and 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over German 845 (DE 1232845) in view of Japan 629 (JP 07-108629), Japan 588 (JP 2002-086588) and Hetzel (US 2010/0323583) and further in view of Europe 237 (EP 709237). 
	German 845 discloses a method for renewing a tire (retreading a tire) comprising molding a flat precured tread having wing portions wherein each wing portion comprises a continuous longitudinal recess 12 (discontinuity) and lateral recesses 3, 3' (discontinuities).  Each lateral recess inherently has a longitudinal component.  See FIGURE Abb1a and machine translation.  As can be seen from FIGURE Abb1a, each wing portion extends from a central portion of the tread and has a thickness less than a central thickness of the central portion of the tread.  As can also be seen from FIGURE 
	As to claim 1, it would have been obvious to one of ordinary skill in the art to remove a worn tread from a used tire having a carcass by buffing the used tire, roughening the bottom side of German 845's precured tread and then bonding the precured tread to the tire since (1) German 845 teaches using the precured tread to renew a tire and (2) it is well known / conventional in the tire art, as evidenced by Japan 629 [FIGURES, machine translation], Japan 588 [FIGURES, machine translation] and Hetzel [FIGURES, page 1], to renew a tire (retread a tire) by removing a worn tread from a used tire having a carcass by buffing the used tire, roughening the bottom side of a precured tread and then bonding the precured tread to the tire.  It is noted that claim 1 fails to require a positive method step of subjecting the bottom side of the tread to an upward force.
	Furthermore, it would have been obvious to one of ordinary skill in the art to downwardly deflect the wing portions to contact the carcass since German 845 teaches that the flat precured tread may be applied to tires of different sizes [machine translation of German 845].  It is noted that German 845's invention addresses the problem that if a precured tread is made in a curved shape, then there must be a different precured tread for each tire size.  When viewed as a whole, one of ordinary skill in the would readily appreciate that the wing portions of German 845's tread are downwardly deflected when it is applied to the buffed (prepared) tire carcass and that the inventive recesses in the wing portions of German 845 facilitate this downward deflection.

	As to claim 2, note continuous recess 12 along the length of the wing portion of German 845's precured tread.
	As to claim 3, German 845's wing portion has a thickness less than a thickness of the central portion of the precured tread.
	As to claim 5, recesses 3, 3' are substantially perpendicular to the flat bottom side of German 845's precured tread.
	As to claim 6, German 845's precured tread including the recesses are formed by molding. 
4)	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over German 845 (DE 1232845) in view of Japan 629 (JP 07-108629), Japan 588 (JP 2002-086588) and Hetzel (US 2010/0323583) and further in view of Europe 237 (EP 709237) as applied above and further in view of Japan 806 (JP 58-081806). 
	As to claim 4, it would have been obvious to one of ordinary skill in the art to provide German 845's precured tread with a recess having a tear drop shape in lateral cross section since (1) German 845 teaches forming a longitudinal recess in the wing 
Remarks
5)	The remaining references are of interest.
6)	No claim is allowed.
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 27, 2021